Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-02389-DDD-NRN

   ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
   McClain and Lawayne Mosley,
   SHENEEN MCCLAIN, individually,
   LAWAYNE MOSLEY, individually,

          Plaintiffs,

   v.

   CITY OF AURORA, COLORADO, a municipality, et al.,

          Defendants.

        DEFENDANTS’ BRIEF RE: STAY OF DISCOVERY PENDING GRAND JURY
                               INVESTIGATION

          Defendants, above-named and through their respective counsel of record, hereby provide

   the following Brief addressing the propriety of a stay, pursuant to this Court’s Order of January

   11, 2021 (Dkt. #60):

          On June 25, 2020, Colorado Governor Jared Polis ordered the Colorado Attorney General

   to conduct a criminal investigation into the incident involving Mr. McClain, and “if the facts

   support prosecution, criminally prosecute any individuals whose actions caused the death of Elijah

   McClain ….” See Executive Order D 2020 115, attached hereto as Exhibit A. On November 10,

   2020, Governor Polis expanded the scope of that investigation and prosecution to include any

   “offenses … arising from the … encounter with Elijah McClain and/or his subsequent death ….”

   See Executive Order D 2020 246, attached hereto as Exhibit B. On December 2, 2020, Governor

   Polis again amended Executive Orders 2020 115 and 246 to specifically designate “law

   enforcement” as being among the “persons” subject to the authority of the Attorney General. See
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 2 of 10




   Executive Order D 2020 267, attached hereto as Exhibit C. In furtherance of these Executive

   Orders, the Colorado Attorney General’s Office announced the convening of a grand jury on

   January 8, 2021. See Press Release dated 1/8/2021, available at https://coag.gov/press-releases/1-

   8-20/. This Court then ordered briefing on the impact, if any, such investigation would have on the

   currently pending motions to stay discovery in this matter. Dkt. #60; Dkt. ##43, 46, 52, 53, 54.

          Put directly, the ongoing grand jury investigation by the Attorney General’s Office

   constitutes a parallel criminal proceeding which could actually and potentially implicate the

   Individual Defendants’ Fifth Amendment rights.1 Such situation puts this Court in the position of

   considering a stay of discovery to “prevent either party from taking advantage of broader civil

   discovery rights or to prevent the exposure of the criminal defense strategy to the prosecution.”

   Creative Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080-81 (10th Cir. 2009).

   Therefore, stay of discovery in this case is not only appropriate but should be required.

          The decision to stay discovery rests within the sound discretion of the trial court. Fine v.

   Tumpkin, 2018 U.S. Dist. LEXIS 3012, at *2 (D. Colo. 2018) (citing Wang Hsu, 919 F.2d 130,

   130 (10th Cir. 1990) and Clinton v. Jones, 520 U.S. 681, 706-07 (1997)). Although, as a general

   proposition, courts in this District disfavor stays, “a stay may be appropriate under particular

   circumstances, such as parallel civil and criminal proceedings.” Davis v. United States, 2020 U.S.

   Dist. LEXIS 196467, at *5 (D. Colo. 2020) (citing Hartford Life & Accident Ins. Co. v. Nickal,

   2018 U.S. Dist. LEXIS 36358 (D. Colo. 2018)); see also Duke v. Lehmann, 2018 U.S. Dist. LEXIS


   1
          In light of the policies and statutory provisions of secrecy governing grand jury proceedings
   in Colorado, Defendants are reluctant to specify whether any Individual Defendants have thus far
   been subpoenaed by the Attorney General’s Office. Should the Court wish any such identities be
   revealed, Defendants will do so by supplemental sealed pleading pursuant to D.C.COLO.LCivR
   7.2.
                                                    2
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 3 of 10




   76611 (D. Colo. 2018). In such circumstances, courts in the District of Colorado consider the

   following six factors in determining the propriety of a stay:

          (1) the extent to which the issues in the civil and criminal cases overlap; (2) the
          status of the criminal case, including whether there has been an indictment; (3) the
          interests of, prejudices to, and burden on the plaintiff; (4) the interests of and burden
          on the defendant; (5) the interest of the court; and (6) the public interest. See Nickal,
          2018 WL 1173150, at *2 (collecting cases); Maxton v. United States, 2014 U.S.
          Dist. LEXIS 144387, 2014 WL 5091972, at *4 (D. Colo. Oct. 10, 2014) (citing AIG
          Life Ins. Co. v. Phillips, No. 07-cv-00500-PSF-MEH, 2007 WL 2116383, at *2 (D.
          Colo. July 20, 2007)).

   Davis, 2020 U.S. Dist. LEXIS 196467, at *6. In addition, when considering “whether the interests

   of justice seem to require a stay, the Court must consider the extent to which a party’s Fifth

   Amendment rights are implicated.” Fine, 2018 U.S. Dist. LEXIS 3012, at *7 (quoting Creative

   Consumer Concepts, 563 F.3d at 1080 (emphasis added)). This is because, while a defendant “has

   no absolute right not to be forced to choose between testifying in a civil matter and asserting his

   Fifth Amendment Privilege[,] … [a] district court may also a stay a civil proceeding in deference

   to a parallel criminal proceeding for other reasons, such as to prevent either from taking advantage

   of broader civil discovery rights or to prevent the exposure of the criminal defense strategy to the

   prosecution.” Id. (quoting Creative Consumer Concepts at 1080-81).

          In the instant matter, there can be little dispute that the first factor militates in favor of

   granting a stay. The first factor focuses on similarity of issues “to determine whether the

   defendant’s Fifth Amendment rights are or may be implicated.” Fine, at *9. Overlap of issues

   between the civil and criminal proceedings thus “has been termed ‘the most important issue at the

   threshold to determine whether to grant a stay.’” Stohr v. Scharer, 2018 U.S. Dist. LEXIS 89488,

   at *6 (D. Kan. 2018) (quoting Walsh Securities, Inc. v. Cristo Prop. Mgmt., Ltd., 7 F. Supp. 2d

   523, 527 (D.N.J. 1998)). Here, the civil and criminal proceedings involve precisely the same

                                                     3
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 4 of 10




   issue—whom, if anyone, is directly or indirectly responsible for Mr. McClain’s death. The civil

   and criminal proceedings therefore overlap considerably, directly and potentially implicate the

   Fifth Amendment rights of the Individual Defendants who are likely to be subpoenaed by the

   Attorney General’s Office, and the first factor, therefore, weighs in favor of granting a stay. See

   Stohr, at *6; Fine, at *8-9 (comparing the criminal allegations to the civil allegations and finding

   that “Plaintiff’s argument that the issues in the criminal case are only a portion of those alleged in

   this case is a non-starter”); Davis, at *7 (negligence claim by plaintiff “overlaps almost entirely”

   with criminal investigation of plaintiff’s self-defense claim); Duke, 2018 U.S. Dist. LEXIS 76611,

   at *3.

            The second factor also favors granting a stay. While the existence of an indictment or

   pending charges is often determinative of entitlement to a stay, “‘courts can and do … grant pre-

   indictment stays, when warranted by particular circumstances.’” Davis, at *8 (quoting Patrick v.

   Apple, 2020 U.S. Dist. LEXIS 149993, at *11 (N.D.N.Y. 2020) (collecting cases)). Moreover,

   whether a parallel criminal proceeding is a pre-indictment investigation or an actual court

   proceeding “does not appear to be the determining factor” in analyzing the propriety of a stay. Id.

   at *8-9 (quoting Sea Salt, LLC v. Bellerose, 2:18-cv-00413-JAW, 2020 WL 2475874, at *2 n.1

   (D. Maine May 13, 2020) (citing Zavastsky v. O’Brien, 902 F. Supp. 2d 135, 147 (D. Mass. 2012)

   (“While a court is not compelled to stay a civil proceeding during the pendency of a parallel

   criminal investigation or proceeding, such a scenario has been recognized as one in which a stay

   may be appropriate.”))). In fact, “‘[t]here is no question that a court has discretion to stay a civil

   litigation even in favor of a pending investigation that has not ripened into an indictment.”’ Id.

   (quoting In re 650 Fifth Ave., 2011 U.S. Dist. LEXIS 91363, 2011 WL 3586169, at *4 (S.D.N.Y.


                                                     4
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 5 of 10




   Aug. 12, 2011) (quoting Sterling Nat’l Bank v. A-1 Hotels Int’l, Inc., 175 F. Supp. 2d 573, 576

   (S.D.N.Y. 2001))). Here, in light of the clear overlap between the criminal and civil proceedings,

   the implication of Individual Defendants’ Fifth Amendment rights and the difficulties attendant

   thereto as discussed in more detail below, the second factor also supports imposing a stay. See

   Davis, at *8 (finding a lack of indictment “not an impediment to a stay” in light of the difficulties

   presented by implication of Fifth Amendment rights); see also Fine, at *13-14 (same).

           With respect to the third and fourth factors, Plaintiffs of course have the same generalized

   interest in proceeding expeditiously that is present in all civil cases.2 However, Courts in this

   District have recognized that while this factor may slightly disfavor a stay, a plaintiff’s concerns

   must yield to those of a defendant faced with “‘the quandary of choosing between waiving their

   Fifth Amendment rights or effectively forfeiting the civil case.’” Duke, at *4 (quoting Trustees of

   the Plumbers and Pipefitters Nat’l Pension Fund v. Transworld Mechanical, Inc., 886 F. Supp.

   1134, 1140 (S.D.N.Y. 1995), and finding that “[t]his important interest outweighs Plaintiffs’

   legitimate interest in the expeditious resolution of their case.” (internal quotation marks omitted));

   see also Stohr, at *7 (finding the fourth factor weighs in favor of a stay because, if the defendant

   “were forced to assert his Fifth Amendment rights, this would unduly prejudice him because

   plaintiffs would undoubtedly seek an adverse inference against him.”).3 The analysis is pushed


   2
           It should be noted here that the broad and voluminous evidence preservation and disclosure
   of the same to Plaintiffs in this case has already been well-documented in prior briefing and at oral
   argument on the stay issues in this matter, with Mr. Morales for the City of Aurora noting that
   approximately 150,000 pages of documents have been disclosed thus far. See Dkt. ##46, 50. This
   mitigates to a great extent the traditional concern that evidence will spoil if a stay is granted in this
   case.
   3
           Were the Court to deny a stay here, the tense scenario of an adverse inference against the
   Individual Defendants would almost certainly arise. There is currently no indication that the
   Attorney General’s grand jury investigation will resolve prior to close of the discovery period in
                                                      5
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 6 of 10




   further in favor of a stay when accounting for the discovery issues attending a parallel criminal

   investigation, as observed by Magistrate Judge Hegarty in Fine v. Tumpkin:

           Plaintiff argues that a stay is not justified simply because a party must choose
           between testifying in a civil matter and asserting his Fifth Amendment privilege.
           … While this is true, the Court also finds compelling the Tenth Circuit's finding in
           Creative Consumer Concepts that “[a] district court may also stay a civil
           proceeding in deference to a parallel criminal proceeding for other reasons, such as
           to prevent either party from taking advantage of broader civil discovery rights or to
           prevent the exposure of the criminal defense strategy to the prosecution.” 563 F.3d
           at 1080-81. Because the allegations in the criminal proceeding are essentially the
           same as those raised here, … the Court must take care to ensure that no party gains
           an advantage from engaging in discovery in the civil case while the criminal case
           proceeds, and that the civil proceeding does not expose [Defendant]’s criminal
           defense strategy to the Plaintiff/criminal victim. The safest way to prevent these
           issues is to stay civil discovery temporarily until the criminal matter resolves.

   Id. at *13-14. Similarly, in Davis v. United States, Magistrate Judge Wang pointed out the “litany

   of problems related to discovery and disclosures” in the context of parallel civil and criminal

   proceedings that implicate not only the interests of the parties, but the government and the public

   as well, further justifying a stay:

           [T]his court respectfully agrees with Defendant's concerns that “documents,
           witnesses, and testimony that the United States will need to rely on” to defend the
           instant civil action “are part of the Government’s criminal investigation” of Mr.
           Davis and could: (a) expose the Government’s “developing view of the facts and
           theory of the prosecution in advance of any criminal proceeding”; (b) “permit key
           witnesses to hear reports on matters being investigated criminally,” thereby
           jeopardizing the investigation; (c) “enable potential targets of a criminal
           investigation to obtain earlier and greater access to information” thereon; (d)
           provide discovery to Mr. Davis beyond the limits set forth in the Federal Rules of

   this matter, and it is likely that Plaintiffs will notice Defendants’ depositions while the grand jury
   investigation is ongoing. The Individual Defendants here would then be faced with the “quandary
   of choosing between waiving their Fifth Amendment rights or effectively forfeiting the civil case.”
   Transworld, supra. Moreover, should the Individual Defendants invoke their privilege and the
   grand jury then refuse to indict, an evidentiary quandary would arise at trial over the legitimacy of
   an adverse inference in the face of properly asserted Fifth Amendment rights. “The safest way to
   prevent these issues is to stay civil discovery temporarily until the criminal matter resolves.” Fine,
   at *14.
                                                     6
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 7 of 10




           Criminal Procedure; (e) create unfairness and prejudice to the subjects and targets
           of the criminal investigation; and (f) result in inefficiencies and inadequacies in the
           discovery process to the extent Mr. Davis seeks information that cannot be
           disclosed during the ongoing criminal investigation. … Simply, the Government
           has an interest in not disclosing information regarding an ongoing investigation—
           including witnesses and/or statements that could imperil the investigation or the
           general administration of the institution. Accordingly, this court finds that this
           factor weighs in favor of a stay to “prevent either party from taking advantage of
           broader civil discovery rights[.]” Creative Consumer Concepts, 563 F.3d at 1080-
           81.

   Davis, at *9-11. Although Davis considered a slightly different context—where the Government

   was both investigating a litigant and defending against the civil case simultaneously—the same

   discovery concerns are present in this case, particularly that discovery efforts here might result in

   information being provided that is beyond that allowed by criminal procedure; create unfairness

   and prejudice to the subjects and targets of the criminal investigation; and result in inefficiencies

   and inadequacies in the discovery process when the parties inevitably seek information that cannot

   be disclosed during the ongoing criminal investigation. The third and fourth factors thus favor a

   stay in this case.

           The fifth and sixth factors similarly favor granting a stay. While it is true that a stay will

   result in a delay of this action, “‘[t]he public’s interest in the integrity of [a] criminal case is entitled

   to precedence over the civil litigant.’” Davis, at *12 (quoting Maloney v. Gordon, 328 F. Supp. 2d

   508, 513 (D. Del. 2004)). Moreover, when considered in light of the competing interests at stake

   in parallel civil and criminal proceedings as detailed above, the Court’s and public’s interests in

   the “speedy and inexpensive” determination of an action are outweighed by the necessity to

   “ensure a ‘just’ determination of the action.” Fine, at *15; see also Davis, at *12 (same). In

   addition, “resolution of the criminal case may (1) increase the possibility of settlement of the civil

   case, and (2) ‘may reduce the scope of discovery in the civil case [as] the evidence gathered during

                                                        7
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 8 of 10




   the criminal prosecution can later be used in the civil action.’” Duke, at *4 (quoting Transworld,

   886 F. Supp. at 1140). Thus, “‘[b]ecause of the overlapping issues in the criminal and civil cases,

   the criminal prosecution will serve to advance the public interests at stake here.’” Id. (quoting

   Volmar Distributors, Inc. v. The New York Post Co., Inc., 152 F.R.D. 36, 40 (S.D.N.Y.1993)); see

   also Fine, at *12 (noting that “a stay of this civil matter does not mean that all aspects of the

   adjudication of Plaintiff’s allegations are halted,” due to continuation of the criminal

   investigation)).

          In light of the above arguments, consideration of all six factors reveals that they weigh in

   favor of granting a stay pending resolution of the Attorney General’s criminal investigation, over

   and above the grounds already set forth in prior pleadings on the matter. Defendants therefore

   request that their pending motions for stay be granted.

          Dated this 19th day of January, 2021.

                                                  s/ Michael T. Lowe
                                                  Michael T. Lowe
                                                  David M. Goddard
                                                  Bruno, Colin & Lowe, P.C.
                                                  1999 Broadway, Suite 4300
                                                  Denver, Colorado 80202
                                                  P: 303.831.1099
                                                  F: 303.831.1088
                                                  mlowe@brunolawyers.com
                                                  dgoddard@brunolawyers.com
                                                  Attorneys for Defendants Cichuniec and Cooper in
                                                  their individual capacities (“AFR Defendants”)

                                                  s/ Isabelle S. Evans
                                                  Peter R. Morales
                                                  Isabelle S. Evans
                                                  Aurora City Attorney’s Office
                                                  15151 E. Alameda Parkway, Suite 5300
                                                  Aurora, CO 80012
                                                  Telephone: (303) 739-7030

                                                    8
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 9 of 10




                                                 Facsimile: (303) 739-7042
                                                 pmorales@auroragov.org
                                                 ievans@auroragov.org
                                                 Attorneys for Defendant City of Aurora, and
                                                 Defendants Woodyard, Roedema, Rosenblatt,
                                                 Green, Leonard, Ward, Dittrich, Marrero, Root,
                                                 Mullins-Orcutt, Dunson, Nunez, Cichuniec, and
                                                 Cooper in their official capacities (“Aurora
                                                 Defendants”)


                                                 s/ Jonathan M. Abramson
                                                 Jonathan M. Abramson
                                                 Yulia Nikolaevskaya
                                                 Kissinger & Fellman, P.C.
                                                 3773 Cherry Creek N. Dr., #900
                                                 Denver, CO 80209
                                                 Telephone: 303-320-6100
                                                 Facsimile: 303-327-8601
                                                 jonathan@kandf.com
                                                 julie@kandf.com
                                                 Attorneys for Defendants Dittrich, Dunson, Green,
                                                 Leonard, Marrero, Mullins-Orcutt, Nunez,
                                                 Roedema, Root, Rosenblatt, Ward, and Woodyard
                                                 in their individual capacities (“APD Defendants”)


                                                 s/ Stephen J. Hensen
                                                 Stephen J. Hensen
                                                 Hensen | DuWaldt
                                                 1001 Bannock St., Suite 39
                                                 Denver, CO 80204
                                                 303-223-0773 p
                                                 Mobile: 303-895-4199 c
                                                 steve@hendulaw.com
                                                 Attorney for Defendant Dr. Eric Hill

                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 19, 2021, a true and correct copy of the foregoing was filed
   with the Clerk of Court via the CM/ECF system, which will send notice of filing to the following:


   Peter Ruben Morales

                                                    9
Case 1:20-cv-02389-DDD-NRN Document 67 Filed 01/19/21 USDC Colorado Page 10 of 10




   Isabelle Sabra Evans
   pmorales@auroragov.org
   ievans@auroragov.org

   Attorneys for Defendant City of Aurora and All Individual Defendant Officers, Sergeants and
   Lieutenants, in their official capacities.

   Mari Anne Newman
   Liana Gerstle Orshan
   Michael Fairhurst
   Killmer Lane & Newman LLP
   mnewman@kln-law.com
   lorshan@kln-law.com
   mfairhurst@kln-law.com

   Attorneys for Plaintiffs

   Jonathan M. Abramson
   Yulia (Julie) Nikolaevskaya
   Kissinger & Fellman, P.C.
   julie@kandf.com
   jonathan@kandf.com

   Attorney for Defendants Nathan Woodyard, Randy Roedema, Jason Rosenblatt, Matthew T.
   Green, Dale Leonard, Alicia Ward, Kyle Dittrich, Erica Marrero, James Root, Jordan Mullins-
   Orcutt, Darren Dunson and Rachel Nunez, in their individual capacities

   Stephen J. Hensen
   Hensen | DuWaldt
   steve@hendulaw.com
   Attorney for Defendant Dr. Eric Hill

                                             s/Julie Bozeman
                                             Julie Bozeman, Paralegal
                                             Bruno, Colin & Lowe, P.C.




                                               10
